DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.

 Terminal Disclaimer
The terminal disclaimer filed on 12/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent no. 10,396,597 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/8/2021, with respect to the 103 rejection of claims 12 and 14-31 have been fully considered and are persuasive.  The Double Patenting and 103 rejection of claims 12, and 14-31 have been withdrawn. 

Allowable Subject Matter
Claims 12 & 14-31 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 12, & 14-23, the prior art of record fails to teach either alone or in combination all of the limitations of claim 12, especially have a corresponding frequency for driving only one selected transmitter-side coupling circuit at one time in combination with other limitations recited in the claimed invention.
Regarding claims 24, & 25, the prior art of record fails to teach either alone or in combination all of the limitations of claim 24, especially have a corresponding frequency for driving only one selected transmitter-side coupling circuit at one time in combination with other limitations recited in the claimed invention.
Regarding claims 26-31 the prior art of record fails to teach either alone or in combination all of the limitations of claim 26, especially the operation frequency of only one selected transmitter-side coupling circuit at one time in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        


MW
12/18/2021